DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because reference characters must be plain and legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 17, 18, 21, 22, 25-28 and 35 directed to an invention non-elected without traverse. Accordingly, claims 17, 18, 21, 22, 25-28 and 35 have been cancelled.

Listing of claims:
Claims 17, 18, 21, 22, 25-28 and 35 (Canceled);

Allowable Subject Matter
Claims 1, 2, 9-13 and 16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention was not reasonably found in the prior art. Selecting candidate users based on user attributes, such as user profile details and/or location history is old and well known as evidenced by numerous prior art cited in the record including US Patents US 9,213,675 B1, US 10,354,252 B1 and US 11,159,909 B2; and US Patent Publications US 2012/0265578 A1, US 2014/0089049 A1, US 2014/0297743 A1 and US 2014/0343984 A1; and US 2012/0265578 A1. Decentralized frameworks, such as blockchain-based crowdsourcing is old and well known as evidenced by numerous prior art cited in the record including US Patent Publication US 2017/0236094 A1; and NPL Li et al. (NPL 2017, cited as reference "U" in the PTO-892 dated 06/22/2020); Targeted mobile offer delivery, such as delivery of offers based on location and/or geofencing is old and well known as evidenced by numerous prior art cited in the record including US Patents US 7,934,639 B1 and US 9,648,581 B1; US Patent Publication US 2017/0243239 A1; and NPLs Abhilash Manapatt (NPL 2011, cited as reference "U" in the PTO-892 dated 02/07/2022), Greenvald et al. (NPL 2011, cited as reference "V" in the PTO-892 dated 02/07/2022) and Jiang et al. (NPL 2017, cited as reference "X" in the PTO-892 dated 02/07/2022).
The cited prior art, however, does not teach or suggest, alone or in combination: receiving a communication from a provider, performing a first selection process of candidate users based on user attributes in encrypted form and a subsequent second selection process of selected users, performed on the results of the first selection process and based on both historic and current geolocation of the computing device of each selected user, sending an interactive offer to accept a transfer of a first quantity of digital tokens and to a first selected user and lastly processing and recording a transfer record in a first distributed ledger, as required by independent claim 1. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685